 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ACD DISTRIBUTION LLC,                         CASE NO. C18-1517JLR

11                               Plaintiff,               ORDER STRIKING DISCOVERY
                   v.                                     MOTION
12
            WIZARDS OF THE COAST LLC,
13
                                 Defendant.
14

15
            Before the court is Plaintiff ACD Distribution LLC’s (“ACD”) motion to compel
16
     discovery (Mot. (Dkt. # 32).) ACD filed that motion without first requesting a
17
     conference with the court. (See generally Dkt.) The motion therefore contravenes the
18
     court’s January 16, 2019 scheduling order. (See Sched. Order (Dkt. # 27) at 2 (citing
19
     Fed. R. Civ. P. 16(b)(3)(B)(v)) (directing “that before moving for an order relating to
20
     discovery, the movant must request a conference with the court by notifying the
21
     [courtroom deputy]”)); see also Fed. R. Civ. P. 16(b)(3)(B)(v) (permitting the court, in its
22


     ORDER - 1
 1   scheduling order, to “direct that before moving for an order relating to discovery, the

 2   movant must request a conference with the court”). The court therefore STRIKES

 3   ACD’s motion to compel (Dkt. # 32) without prejudice to renewing the motion in a

 4   manner that complies with the court’s scheduling order.

 5          Dated this 27th day of September, 2019.

 6

 7                                                    A
                                                      JAMES L. ROBART
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
